
	

113 S1496 IS: Public Transportation Accountability Act
U.S. Senate
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1496
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2013
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance taxpayer accountability at public
		  transportation agencies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Transportation
			 Accountability Act.
		2.Prohibition
			(a)DefinitionsIn
			 this section:
				(1)Annual
			 compensationThe term annual compensation means all
			 amounts paid to an individual during a calendar year, including—
					(A)salary;
			 and
					(B)amounts paid in
			 accordance with a severance agreement.
					(2)Public
			 transportation agencyThe term public transportation
			 agency has the meaning given the term in section 1402 of the National
			 Transit Systems Security Act of 2007 (6 U.S.C. 1131).
				(b)ProhibitionNotwithstanding any other provision of law,
			 as a condition on the receipt of Federal funds by any public transportation
			 agency, the public transportation agency shall be prohibited from providing
			 annual compensation to the chief executive, or any other officer or employee,
			 of the public transportation agency in an amount that is in excess of the
			 annual compensation of the President of the United States as described in
			 section 102 of title 3, United States Code.
			
